IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ALFIO J. RANOCCHIA AND JUNE              : No. 675 MAL 2016
RANOCCHIA, HIS WIFE,                     :
                                         :
                  Petitioners            : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
             v.                          :
                                         :
                                         :
ERIE INSURANCE AND ERIE                  :
INSURANCE EXCHANGE AND ERIE              :
INSURANCE GROUP AND ERIE                 :
INSURANCE COMPANY,                       :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 31st day of January, 2017, the Petition for Allowance of Appeal

is DENIED.